Citation Nr: 0303435	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  00-17 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to 
October 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision by the Department of 
Veterans Appeals (VA) Boise, Idaho, Regional Office (RO).  
After remand to the RO in October 2001 for additional 
development, the veteran's case is once again before the 
Board for appellate review.

The Board notes that, in the July 2000 notice of 
disagreement, the veteran requested a hearing before a 
hearing officer.  Per an August 2000 Routing and Transmittal 
Slip, the RO attempted to scheduled the hearing for October 
or November 2000.  However, as the veteran could not be 
located, the request for a hearing was deemed canceled, per a 
February 2001 VA form 119 (Report of Contact).  Subsequently, 
in a September 2001 statement, the veteran's representative 
indicated that no hearing was desired at that time, and that 
the case should be forwarded to the Board.  Lastly, per an 
October 2002 VA memorandum to the veteran's representative, 
it appears the veteran and his representative were given an 
additional opportunity to request an appeals hearing.  
However, no response to the October 2002 VA memorandum is of 
record.  As the record does not contain further indication 
that the veteran or his representative has requested that the 
hearing be rescheduled, the Board deems the veteran's July 
2000 request for a hearing withdrawn.  See 38 C.F.R. § 
20.700-20.704 (2002).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his PTSD claim and obtained and fully developed 
all evidence necessary for the equitable disposition of that 
claim.

2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat.

4.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 1154, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the record reflects the veteran is homeless, per a 
February 2001 VA form 119 (Report of Contact) and a November 
2002 statement from the veteran's representative.  However, 
the VA has made every effort to notify both the veteran and 
his representative of the evidence needed to prove the claim 
on appeal via the June 2000 rating decision, the August 2000 
statement of the case, the October 2001 Board remand, October 
2001 RO correspondence, and the July 2002 supplemental 
statement of the case.  Specifically, the veteran and his 
representative have been informed that service connection may 
be granted for diseases which were incurred in or aggravated 
by active service, which became manifest to a compensable 
degree within a year from service discharge if within the 
list of presumptive diseases, or which are proximately due or 
the result of a service connected disease or injury.  
Additionally, via the October 2001 RO correspondence, the 
veteran and his representative were given specific 
information with respect to the VCAA and of the changes in 
the law pursuant to the enactment of the VCAA.  In addition, 
the RO requested the veteran to submit a complete, detailed 
description of his alleged stressors, including the dates and 
places the incidents occurred, the unit(s) to which he was 
assigned at the time, and the names of any individuals who 
were injured or killed during the incidents, and reports from 
health care providers who had treated the veteran for PTSD.  
The October 2001 RO correspondence also requested the veteran 
to furnish the dates and names of all health care providers 
who have treated him for his PTSD.  However, no response to 
the October 2001 RO correspondence with respect to the 
stressor information requested or as to the names of any 
additional treating health care provider is of record.  As 
such, the Board finds that the notification requirement has 
therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In this 
case, all known and available relevant medical records, 
including the service medical and personnel records, and all 
available medical records from private and VA health care 
providers, have been obtained and associated with the claims 
file.  Although he has been given the opportunity to identify 
additional sources of treatment/records and to submit 
additional evidence, including in the October 2001 and 
December 2002 RO letters, thus far, the veteran and/or his 
representative have not identified any additional evidence 
which the veteran desires the VA to assist him in obtaining.  
Furthermore, the appellant was given the opportunity to 
present testimony during an RO hearing, but such hearing was 
canceled because the veteran could not be located, as 
described above.  As well, the veteran was scheduled for a VA 
examination in June 2002, but he failed to report to such 
examination.  In this respect, the Board notes that the 
November 2002 statement from the veteran's representative 
indicated that the representative attempted to contact the 
veteran via phone and/or via mail in order to reschedule the 
VA examination; however, the veteran could not be located.  
Thus, the Board finds that the VA's duty to assist the 
veteran has been fulfilled as well.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran is reminded that the VA's duty to assist him is 
not a one way street; the veteran also has an obligation to 
assist in the adjudication of his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran must be 
prepared to meet his obligations by cooperating with the VA's 
efforts to provide an adequate medical examination and by 
submitting to VA all medical evidence supporting his claim.  
See Olson v. Principi, 3 Vet. App. 480 (1992).  Further, in 
the normal course of events, it is the burden of the 
appellant to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. 
App. 262 (1993).  As such, the Board will adjudicate this 
claim based on the evidence currently of record.

For the foregoing reasons, the Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statue.

The veteran seeks service connection for PTSD.  The 
regulation governing PTSD claims, 38 C.F.R. § 3.304(f), was 
amended twice in the recent past.  The first amendment, which 
became effective March 7, 1997, serves primarily to codify 
the Court's decision in Cohen v. Brown, 10 Vet. App. 138 
(1997) and to bring 38 C.F.R. § 3.304(f) in line with the 
governing statute, 38 U.S.C.A. § 1154(b) (West 1991), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.  The second amendment, 
which became effective March 7, 2002, addresses the type of 
evidence that may be considered relevant in corroborating the 
occurrence of a stressor in claims for service connection for 
PTSD resulting from personal assault. 

Where the law or regulations change while an appeal is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In this case, 
the veteran submitted his claim of service connection for 
PTSD in December 1999, which was after the first amendment 
became effective in March 7, 1997.  As well, the Board notes 
that, given that the veteran is not claiming that he 
developed PTSD from a personal assault, the second amendment 
effective March 7, 2002 does not substantively affect the 
veteran's claim.  Therefore, any failure in the part of the 
RO to notify the veteran of any changes in the law and/or to 
evaluate the claim under both the former and revised 
regulations constitutes harmless error.  The July 2002 
supplemental statement of the case appears to include the new 
version of 38 C.F.R. § 3.304(f).  In any event, the Board 
finds that in essence, because the old and new applicable 
criteria for evaluating the veteran's PTSD claim are 
substantially the same, neither version of the regulation is 
more favorable to the veteran.  Remanding  the case to the RO 
for further consideration would serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptoms and the claimed 
in-service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded a combat citation would be 
accepted, absent evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1996).

Effective as of March 7, 1997, the provisions of 38 C.F.R. § 
3.304(f) were amended to reflect the Court's decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  In this regard, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor was related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of the his service, the veteran's lay testimony alone could 
establish the occurrence of the claimed in-service stressor.  
See 64 Fed. Reg. 32,807-08 (June 18, 1999) (codified at 38 
C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2000) (requiring 
PTSD diagnoses to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV)).  See also 38 U.S.C.A. § 1154(b) (West 1991).

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In this case, the veteran essentially contends that he 
developed PTSD as a result of his participation in the 
recovery efforts which followed the crash of a commercial jet 
and smaller plane while stationed at Point Loma Sub Station 
in San Diego, California, during his period of active 
service.  He claims that he was on site when the jet crashed 
outside Balboa Naval Hospital and that he helped with crowd 
control as well as with the loading of bodies.  Additionally, 
the veteran claims that he assisted a fire crew in 
controlling the fire, adding that he was a firefighter in the 
military.

The available service personnel records show that the veteran 
was discharged from service in October 1978 while stationed 
at the Naval Station in San Diego, California.  The records 
reflect that he served in San Diego in December 1977 and from 
April 1978 until his discharge in October 1978, including 
service aboard the USS Perry from July 7, 1978 to September 
26, 1978.  He took a course in fire pump repair from April 
1978 to June 1978, and his DD Form 214N (Report of Separation 
from Active Duty) confirms he had been trained in "fire pump 
repair."  Lastly, a September 1978 discharge narrative 
indicates the veteran was a hull maintenance fireman 
apprentice, and that he was going to be discharged from 
active service effective October 2, 1978 due to a physical 
disability which pre-existed his service.

The record also includes a newspaper article, shown to have 
been taken from the internet in August 2000 by the RO.  This 
article from The San Diego Union- Tribune, dated September 
1998, indicates that twenty years had passed from the date of 
a midair crash between two planes, a Pacific Southwest 
Airlines and a Cessna, over San Diego, California.  The exact 
date of the crash was noted to have been September 25, 1978.

The evidence of record includes the veteran's service medical 
records which are negative for a diagnosis of PTSD, or any 
other psychiatric disorder.  Additionally, the post-service 
medical evidence includes treatment records from the VA 
Medical Centers (VAMCs) in White City, Oregon, Spokane, 
Washington, and Boise, Idaho dated from 1979 to 1992.  These 
records basically describe the treatment received over time 
for various health problems, including psoriasis, but these 
records do not contain any discussions as to any PTSD 
symptomatology or treatment.

Additionally, treatment records from the Boise, Idaho, VA 
Medical Center (VAMC) dated from May 1999 to December 2001 
include August 1999 progress notes which reflect the veteran 
reported that, while stationed in San Diego in 1978, he 
witnessed a plane crash between a Pacific Southwest Airlines 
airliner and a Cessna plane close to the Balboa Hospital.  He 
further indicated that he was enlisted to help search for 
bodies in the wreckage.  An impression of PTSD was included 
as part of the progress note.  Furthermore, the Idaho VAMC 
records also include a November 1999 VA hospital discharge 
summary showing that PTSD was included as part of the 
"discharge problem list."  And, July 2000 treatment notes 
also show PTSD as part of the veteran's "problem list," and 
indicate the veteran's stressor was witnessing a plane crash 
and being involved in the search for bodies. 

In February 2001, the veteran was admitted to the Boise VAMC 
Emergency Room following a 2-day history of abdominal pain 
with nausea and vomiting after increased drinking and 
homelessness.  His past medical history included PTSD, but 
not his discharge assessment or diagnoses.  The veteran had 
been admitted in October 1999 for the similar reasons; the 
veteran's discharge diagnoses at that time included alcohol 
intoxication/withdrawal and pancreatitis, both resolved.

The Board notes that, in an October 2001 statement from the 
veteran's representative, the representative suggested that 
the VA should verify the veteran's participation in the 
aftermath of the 1978 airline collision.  The representative 
further urged VA to seek to obtain the veteran's military 
unit records at the time of the accident, lessons learned and 
quarterly reports, as well as his military administrative 
file. 

As a result, the Board remanded the case to the RO in order 
to address the concerns of the veteran's representative.  As 
requested in the October 2001 Board remand, the RO obtained 
additional personnel records for the veteran, in addition to 
the microfiche copies of personnel records included in the 
claims file prior to the Board remand.  As well, via an 
October 2001 letter with copy to the veteran's 
representative, the RO attempted to contact the veteran in 
order to obtain the names and addresses of all the health 
care providers who had treated him for his PTSD.  The October 
2001 RO correspondence further requested that the veteran 
furnish proof of his involvement with the recovery efforts 
following the above-mentioned September 25, 1978, plane 
accident, namely, 1) the location of his exact whereabouts on 
that day, 2) the name and unit to which he was assigned on 
that day, and 3) whether he was awarded any commendations as 
a result of his participation in the plane crash recovery 
effort.  The veteran was also asked to supply specific 
evidence which documented that he was in fact a Navy 
firefighter, given that the personnel records do not indicate 
that he was a firefighter, but rather only a hull maintenance 
fireman apprentice.  To the present, the record is devoid of 
any response and/or specific information regarding the above 
inquiries, either from the veteran and/or his representative. 

Lastly, the Board notes that the veteran was scheduled for a 
VA examination in June 2002, but he failed to report to the 
examination.  A November 2002 statement from the veteran's 
representative indicates that the representative attempted to 
contact the veteran via phone and/or via mail in order to 
reschedule the VA examination, but that the veteran could not 
be located.  Again, a January 2003 Appellant's Brief 
submitted by the representative acknowledges that the veteran 
was scheduled for such VA examination, but that he reportedly 
failed to report to the examination.  No additional requests 
for a re-scheduling of the VA examination have been 
submitted.

As discussed above, the VA's duty to assist a claimant is not 
a one way street; the veteran also has an obligation to 
assist in the adjudication of his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran must be 
prepared to meet his obligations by cooperating with VA's 
efforts to provide an adequate medical examination and by 
submitting to VA all medical evidence supporting his claim.  
See Olson v. Principi, 3 Vet. App. 480 (1992).  In the normal 
course of events, it is the burden of the appellant to keep 
the VA apprised of his whereabouts.  If he does not do so, 
there is no burden on the VA to "turn up heaven and earth" to 
find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993). 

Upon a review of the record and given the veteran's repeated 
failure to cooperate with VA, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claim and has obtained and fully developed all evidence 
necessary for the equitable disposition of that claim.  As 
well, the Board finds that the preponderance of the evidence 
presently of record is against an award of service connection 
for PTSD. 

Specifically, the evidence does not show, and the veteran 
does not contend, that he engaged in combat against the enemy 
during his period of active service, and thus, the combat 
veteran presumptions are not for application in this case.  
The veteran's DD-214 and/or personnel records do not reflect 
that he engaged in combat during his active service, as well 
as fail to show that he received commendations or awards such 
as the Combat Infantryman Badge, Purple Heart, or similar 
citation, typically awarded primarily or exclusively for 
circumstances relating to combat.  See VAOPGCPREC 12-99.

Additionally, as the alleged stressor is not combat related, 
the veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged 


stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  As described above at length, the RO has made 
several unsuccessful attempts to obtain such evidence from 
the veteran, and thus, verification of the claimed stressors 
has not been feasible.  As a matter of fact, the service 
personnel records show evidence clearly contradicting the 
veteran's reported description of events/stressors.  
Specifically, the personnel records show the veteran served 
aboard the USS Perry from July 7, 1978 to September 26, 1978, 
which does not support the veteran's account of being 
stationed at Point Loma Sub Station in San Diego when 
witnessing the plane crash.  In any event, the Board finds 
that any additional information which may have assisted the 
VA in attempting to verify the veteran's stressor has not 
been forthcoming, and thus, the VA has reasonably complied 
with its duty to obtain and develop all evidence necessary 
for the equitable disposition of the claim.

Lastly, even if the veteran's stressor could be verified, the 
veteran's claim still fails.  Although the medical records 
include various diagnoses of "history of PTSD," the Board 
finds that such diagnoses are not sufficient to meet the 
requirements of 38 C.F.R. § 3.304(f) as these diagnoses or 
symptoms have not been attributed to a verified in-service 
stressor.  As discussed previously, the veteran was scheduled 
for a VA examination in June 2002, but he failed to report to 
such examination.

Inasmuch as the veteran has not submitted evidence showing 
that he engaged in combat and his PTSD symptoms have not been 
attributed to a verified in-service stressor, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.




ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

